               Case 8:19-cv-02691 Document 2-2 Filed 09/13/19 Page 1 of 4



      IN THE CIRCUIT_ COURT OF MARYLAND IN PRINCE GEORGE'S COUNTY


 LAMPKIN, DEBORAH                        )
 5100 57th A venue                       )
 #103                                    )
 Bladensburg, MD 20710                   )
                                         )              Civil Case No.   MLA9 - Q/ '-¥lt
                         Plaintiff,      )
         vs.                             )
                                         )
Washington Metropolitan Area            )
Transit Authority                       )
600 5th Street, NW                      )
Washington, DC 2000 l                   )
                                        )
Serve:                                  )
General Council of the Washington       )
Area Transit Authority                  )
600 5th Street, NW                      )                                                              Qr
Washington, DC 20001                    )
                                                                                            <.

                                                                                            e_
                                                                                                 .o
                                                                                                       ..,
                                                                                            e:::       (")   (J
                                        )
                                        )
                                                                                            r-
                                                                                             i
                                                                                            co        ~
                                                                                                       e=-~
                                                                                                       -·    ,/\

                        Defendant.      )                                                              o
                                                                                                      o-,
                                                                                     c..              0..-:-
                                                                                                      c ::,-
                                             COMPLAINT

         COMES NOW Plaintiff Deborah Lampkin hereinafter referred to as "Plaintiff', by and
                                                                                                      --
                                                                                                      .., (D




through their undersigned counsel, and make this Complaint against Defendant Washington
Metropolitan Area Transit Authority, hereinafter referred to as "Defendant." In support thereof,
Plaintiff states the following:


                                              PARTIES

1.       Plaintiff is an individual who resides at the above address.

2.       Defendant is a business that operates out of the above address.



                                  JURISDICTION AND VENUE
            Case 8:19-cv-02691 Document 2-2 Filed 09/13/19 Page 2 of 4




 3.      Venue is proper in Maryland pursuant to §6-202(8) of the Courts and Judicial

 Proceedings Article of the Maryland Code because Defendants' negligent actions occurred in

Maryland.

4.      The Court has personal jurisdiction over Defendant pursuant to §6-103(3) of the Courts

and Judicial Proceedings Article of the Maryland Code in that Defendant caused a tortuous

injury by an act or omission within the state.

                                     FACTUAL BACKGROUND
5.      On January 25, 2018, Plaintiff boarded a WMATA bus on Riverdale Road, which was

headed toward Kenilworth A venue.

6.      When Plaintiff had not yet moved past the yellow line, the bus began to move forward.

7.      At this time, Plaintiff was caused to lose her balance by uneven flooring and the

unexpected motion of the bus.

8.      Plaintiff abruptly caught her balance on a railing with her right arm.

9.      As a result, Plaintiff suffered from significant right-arm and right-shoulder injuries as

well as significant knee injuries.

1 O.    Though Plaintiff sat immediately following the incident, minutes after the abrupt

movement of the bus, she requested that an ambulance be called.

11.     Plaintiff left the scene by ambulance due to shoulder and knee pain.

                                Count I - Negligence of Defendant

12.     Plaintiff re-states and re-alleges each and every allegation set forth above as if fully set

forth herein.

13.     As a business, Defendant has a duty to maintain their property in a reasonably safe

condition as well as a duty to exercise due care to protect invitees from conditions that could

possibly result in injury. This duty to keep property safe for an invitee applies to defects or

conditions that would not be observed by an invitee in his or her exercise of ordinary care.



                                                 -2-
            Case 8:19-cv-02691 Document 2-2 Filed 09/13/19 Page 3 of 4




 14.    In violation of these duties, Defendant failed to maintain a safe environment for business

invitees and failed to amend a known danger. Plaintiff was exercising proper care at that time of

the incident, yet she could not have foreseen the danger that caused her injuries.

15.     As a direct and proximate result of the occurrence, Plaintiff suffered bodily injuries that

have caused physical and mental pain and suffering. Plaintiff has incurred medical, therapeutic,

and related expenses.

16.     The above injuries were caused solely and proximately by Defendant's negligence,

without any contributory negligence on the part of Plaintiff.


                                    PRA YER FOR RELIEF

        WHEREFORE Plaintiff respectfully request judgment against Defendant in an amount

to be determined at trial, but believed to be Seventy-five Thousand Dollars ($75,000.00) in

compensatory damages, plus costs of suit, and such other and further relief as this Court deems

just and proper.




Dated: June 19, 2019                                  RESPECTFULLY SUBMITTED,



                                                           or Oropeza, Esq.
                                                      199 E Montgomery A venue
                                                      Ste. 100
                                                      Rockville, MD 20850
                                                      202-558-6539
                                                      Attorney for Plaintiff




                                               -3-
           Case 8:19-cv-02691 Document 2-2 Filed 09/13/19 Page 4 of 4



                                        CERTIFICATION

I hereby certify that I am a member in good standing of the Maryland Bar.


                                                       ~~----=========··=-~--
                                                                       ope za, Esquire



                                         JURY DEMAND

Plaintiff, by and through the undersigned counsel pursuant to Maryland Rules and the Maryland

Code, hereby demands a trial by jury of all issues in this matter.




Dated: June 19, 2019                                  RESPECTFULLY SUBMITTED,




                                       ~
                                            .
                                           ~/
                                                   ~

                                              ~ropeza, Esq.
                                                            ;:;:.:?"
                                                                         ----
                                                      199 E Montgomery Avenue
                                    y                 Ste. 100
                                                      Rockville, MD 20850
                                                      202-558-6539
                                                      Attorney for Plaintiff




                                               ~4-
